UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended March 31, 2008 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF Commission file number 1-12295 GENESIS ENERGY, L.P. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdictions of incorporation or organization) 76-0513049 (I.R.S. Employer Identification No.) 500 Dallas, Suite 2500, Houston, TX (Address of principal executive offices) 77002 (Zip code) Registrant's telephone number, including area code: (713) 860-2500 Securities registered pursuant to Section 12(g) of the Act: NONE Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filerx Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2) of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.Common Units outstanding as of May 9, 2008:38,253,264 GENESIS ENERGY, L.P. Form 10-Q INDEX PART I.FINANCIAL INFORMATION Item 1. Financial Statements Page Unaudited Consolidated Balance Sheets - March 31, 2008 and December 31, 2007 3 Unaudited Consolidated Statements of Operations for the Three Months Ended March 31, 2008 and 2007 4 Unaudited Consolidated Statement of Partners’ Capital for the Three Months Ended March 31, 2008 5 Unaudited Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2008 and 2007 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures about Market Risk 38 Item 4. Controls and Procedures 40 PART II.OTHER INFORMATION Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults upon Senior Securities 41 Item 4. Submission of Matters to a Vote of Security Holders 41 Item 5. Other Information 41 Item 6. Exhibits 41 SIGNATURES 42 -2- Table of Contents GENESIS ENERGY, L.P. UNAUDITED CONSOLIDATED BALANCE SHEETS (In thousands) March 31, December 31, 2008 2007 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 11,431 $ 11,851 Accounts receivable - trade 195,998 178,658 Accounts receivable - related party 3,694 1,441 Inventories 17,915 15,988 Net investment in direct financing leases, net of unearned income - current portion - related party 594 609 Other 6,168 5,693 Total current assets 235,800 214,240 FIXED ASSETS, at cost 157,472 150,413 Less:Accumulated depreciation (52,445 ) (48,413 ) Net fixed assets 105,027 102,000 NET INVESTMENT IN DIRECT FINANCING LEASES, net of unearned income - related party 4,632 4,764 CO2 ASSETS, net of amortization 27,855 28,916 JOINT VENTURES AND OTHER INVESTMENTS 20,205 18,448 INTANGIBLE ASSETS, net of amortization 199,399 211,050 GOODWILL 319,918 320,708 OTHER ASSETS, net of amortization 10,197 8,397 TOTAL ASSETS $ 923,033 $ 908,523 LIABILITIES AND PARTNERS' CAPITAL CURRENT LIABILITIES Accounts payable - trade $ 181,812 $ 154,614 Accounts payable - related party 2,567 2,647 Accrued liabilities 14,266 17,537 Total current liabilities 198,645 174,798 LONG-TERM DEBT 82,000 80,000 DEFERRED TAX LIABILITIES 18,461 20,087 OTHER LONG-TERM LIABILITIES 1,279 1,264 MINORITY INTERESTS 569 570 COMMITMENTS AND CONTINGENCIES (Note 15) PARTNERS' CAPITAL: Common unitholders, 38,253 units issued and outstanding 605,974 615,265 General partner 16,105 16,539 Total partners' capital 622,079 631,804 TOTAL LIABILITIES AND PARTNERS' CAPITAL $ 923,033 $ 908,523 The accompanying notes are an integral part of these consolidated financial statements. -3- Table of Contents GENESIS ENERGY, L.P. UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per unit amounts) Three Months Ended March 31, 2008 2007 REVENUES: Supply and logistics: Unrelated parties $ 429,393 $ 172,843 Related parties 725 436 Refinery services 43,912 - Pipeline transportation, including natural gas sales: Transportation services - unrelated parties 5,909 4,155 Transportation services - related parties 1,052 1,341 Natural gas sales revenues 1,324 1,292 CO2 marketing revenues: Unrelated parties 3,163 2,867 Related parties 707 630 Total revenues 486,185 183,564 COSTS AND EXPENSES: Supply and logistics costs: Product costs - unrelated parties 407,275 167,711 Product costs - related parties - 11 Operating costs 16,582 3,958 Refinery services operating costs 30,324 - Pipeline transportation costs: Pipeline transportation operating costs 2,356 2,685 Natural gas purchases 1,286 1,235 CO2 marketing costs: Transportation costs - related party 1,257 1,098 Other costs 15 46 General and administrative 8,524 3,328 Depreciation and amortization 16,789 1,928 Net loss (gain) on disposal of surplus assets 18 (16 ) Total costs and expenses 484,426 181,984 OPERATING INCOME 1,759 1,580 Equity in earnings of joint ventures 178 261 Interest income 117 44 Interest expense (1,786 ) (270 ) INCOME BEFORE INCOME TAXES 268 1,615 Income tax benefit (expense) 1,377 (30 ) NET INCOME $ 1,645 $ 1,585 NET INCOME PER COMMON UNIT - BASIC AND DILUTED $ 0.04 $ 0.11 WEIGHTED AVERAGE COMMON UNITS OUTSTANDING BASIC 38,253 13,784 DILUTED 38,297 13,784 The accompanying notes are an integral part of these consolidated financial statements. -4- Table of Contents GENESIS ENERGY, L.P. UNAUDITED CONSOLIDATED STATEMENT OF PARTNERS' CAPITAL (In thousands) Partners' Capital Number of Common Common General Units Unitholders Partner Total Partners' capital, January 1, 2008 38,253 $ 615,265 $ 16,539 $ 631,804 Net income - 1,612 33 1,645 Cash distributions - (10,903 ) (467 ) (11,370 ) Partners' capital, March 31, 2008 38,253 $ 605,974 $ 16,105 $ 622,079 The accompanying notes are an integral part of these consolidated financial statements. -5- Table of Contents GENESIS ENERGY, L.P. UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Three Months Ended March 31, 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 1,645 $ 1,585 Adjustments to reconcile net income to net cash provided by operating activities - Depreciation and amortization 16,789 1,928 Amortization of credit facility issuance costs 268 136 Amortization of unearned income on direct financing leases (148 ) (159 ) Payments received under direct financing leases 295 297 Equity in earnings of investments in joint ventures (178 ) (261 ) Distributions from joint ventures - return on investment 517 424 Loss (gain) on disposal of assets 18 (16 ) Non-cash effects of unit-based compensation plans (912 ) 632 Deferred tax benefit (1,626 ) - Other non-cash items (166 ) (245 ) Changes in components of operating assets and liabilities - Accounts receivable (21,194 ) 1,102 Inventories (1,928 ) (3,562 ) Other current assets (371 ) 808 Accounts payable 26,699 878 Accrued liabilities and taxes payable (2,325 ) (1,810 ) Net cash provided by operating activities 17,383 1,737 CASH FLOWS FROM INVESTING ACTIVITIES: Payments to acquire fixed assets (6,439 ) (365 ) Distributions from joint ventures - return of investment 161 227 Investment in joint ventures and other investments (2,210 ) - Proceeds from disposal of assets 245 16 Other, net (463 ) (90 ) Net cash used in investing activities (8,706 ) (212 ) CASH FLOWS FROM FINANCING ACTIVITIES: Bank borrowings 71,700 27,300 Bank repayments (69,700 ) (25,100 ) Other, net 274 (169 ) Distributions to common unitholders (10,903 ) (2,895 ) Distributions to general partner interest and minority interest owner (468 ) (59 ) Net cash used in financing activities (9,097 ) (923 ) Net (decrease) increase in cash and cash equivalents (420 ) 602 Cash and cash equivalents at beginning of period 11,851 2,318 Cash and cash equivalents at end of period $ 11,431 $ 2,920 The accompanying notes are an integral part of these consolidated financial statements. -6- Table of Contents GENESIS ENERGY, L.P. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 1.Organization and Basis of Presentation Organization We are a growth-oriented limited partnership focused on the midstream segment of the oil and gas industry in the Gulf Coast area of the United States.We conduct our operations through our operating subsidiaries and joint ventures.We manage our businesses through four divisions: · Pipeline transportation of crude oil, and, to a lesser degree, natural gas and carbon dioxide (or CO2); · Refinery services involving processing of high sulfur (or “sour”) gas streams for refineries to remove the sulfur, and sale of the related by-product, sodium hydrosulfide (or NaHS, commonly pronounced nash); · Industrial gas activities, including wholesale marketing of CO2 and processing of syngas through a joint venture; and · Supply and logistics services, which includes terminaling, blending, storing, marketing, and transporting by trucks of crude oil and petroleum products as well as dry goods. Our 2% general partner interest is held by Genesis Energy, Inc., a Delaware corporation and an indirect, wholly-owned subsidiary of Denbury Resources Inc.Denbury and its subsidiaries are hereafter referred to as Denbury.Our general partner also owns 7.4% of our outstanding common units. Our general partner manages our operations and activities and employs our officers and personnel, who devote 100% of their efforts to our management. Basis of Consolidation and Presentation The accompanying unaudited consolidated financial statements and related notes present our consolidated financial position as of March 31, 2008 and December 31, 2007 and our results of operations for the three months ended March 31, 2008 and 2007, our cash flows for the three months ended March 31, 2008 and 2007 and changes in partners’ capital for the three months ended March 31, 2008.All intercompany transactions have been eliminated.The accompanying unaudited consolidated financial statements include Genesis Energy, L.P., its operating subsidiary, Genesis Crude
